Title: To Thomas Jefferson from John Beckley, 22 January 1802
From: Beckley, John
To: Jefferson, Thomas


          
            Sir,
            Washington, 22d: January 1802.
          
          Beleiving that the Office of Librarian to Congress, is not incompatible with my present Station, and that in some views it may be of public convenience, I beg leave, in this form, to repeat the intimation which my friend Judge Lincoln made to you on my behalf, of my being a Candidate for the appointment. It is hardly probable that any person qualified to discharge the duty, will look to the emolument of the Office, as a sole dependance, and in this view, under the present feelings of œconomy, and the scanty provision for my Clerkship of the House, this appointment may afford an additional means of support to my family.
          With sincere respect, I am, Sir, Your obedt: hble Servt.
          
            John Beckley
          
        